DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 05/04/2021 has been received and placed of record.  Accordingly, claims 1-4 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 3 is vague and indefinite because there is a period in the middle of the claim which makes the expressions not to be included. Therefore, the following corrections to claim 3 is suggested:
line 9, “slot.” is suggested to change to -- slot, wherein the Expressions are defined as: --;

line 17, [Formula 2] is suggested to be deleted; and 
at the end of the claim, after “(Expression 6)”, a period should be inserted.
	Similarly, the following corrections to claim 4 is suggested:
line 10, “slot.” is suggested to change to -- slot, wherein the Expressions are defined as: --;
line 11, [Formula 3] is suggested to be deleted;
line 18, [Formula 4] is suggested to be deleted; and 
at the end of the claim, after “(Expression 12)”, a period should be inserted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al (US 2004/0228419; art cited by applicant).
Regarding independent claim 1, Shen, as shown in figures 7A and 8, teaches an optical transmission system comprising: an optical transmitter (fig. 7A, DWDM where  optical signal is transmitted over fiber-optic interfacing and fig. 8, transmitter); and an optical receiver (fig. 7A, DWDM where optical signal is received over fiber-optic interfacing and fig. 8, receiver), wherein the optical transmitter includes: a signal coding unit configured to perform nonlinear trellis coding, which corresponds to nonlinear calculation, on a symbol sequence (fig. 7A, DWDM transport processor); and a modulator (fig. 7A, the optical transmitter is corresponding to modulator) configured to modulate the symbol sequence subjected to the nonlinear trellis coding by the signal coding unit, and transmit the modulated symbol sequence to the optical receiver, and the optical receiver includes: a light receiving unit (fig. 7A, optical receiver) configured to receive an optical signal transmitted from the optical transmitter, and convert the received optical signal into an electrical signal (fig. 7A, receiver includes o/e converter to convert optical signal into an electrical signal); and a digital signal processing unit configured to perform digital signal processing on the electrical signal to reconstruct the symbol sequence (fig. 7A, DWDM includes decoder to reconstruct symbol sequence). See also [0123] and [0128] - [0130].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2004/0228419; art cited by applicant) in view of Tan (US 2003/0126545).
Regarding dependent claim 2, Shen teaches all subject matter claimed except to further teach wherein the optical receiver further includes a Viterbi decoding unit configured to perform symbol determination based on sequence estimation using Viterbi decoding when the electrical signal is demodulated. However, Shen further discloses that “hard limiting is performed on the soft decisions. This may be viewed as making hard decisions using the soft decisions generated previously. These hard decisions may be viewed as being the best estimates of the input bits that had been provided at the transmitter side of the communication system. It is noted that the hard decisions may be performed on a bit level basis where the individual bits of the received symbols are individually estimated. Alternatively, the hard decisions may be performed on a symbol level basis where the individual symbols of the received symbols are individually estimated and the corresponding bit level decisions of those received symbols are made based on the corresponding hard symbol decisions.” Shen: ([0143]). Such estimations and decisions are generally similar to Viterbi algorithm for decoding. Moreover, Tan, from the same field of endeavor, teaches using Viterbi decoder for decoding trellis encoded symbol. See Tan: [0328]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shen by employing the teachings as taught by Tan so as to use Viterbi decoder for decoding trellis encoded symbol. Such modification would not involve any inventive feature since it is just a matter of design option to use an alternative and well-known Viterbi algorithm for decoding trellis coded symbol.


	Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Olafsson (US 2002/0154685) is cited because they are pertinent to the Trellis coding and decoding. However, the cited reference fails to further teach coding and decoding based on the expressions as recited in claims 3 and 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636